Citation Nr: 1704901	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) following a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois wherein the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating effective from May 31, 2006.

The claim of entitlement to a TDIU was added to the Veteran's appeal in a March 2015 Board decision as the issue had been raised in the context of his May 2006 claim for benefits wherein the Veteran asserted that he had difficulty holding a job due to his now service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or a reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be a part of a claim for increased compensation). 

In March 2015, the Board issued a decision which remanded the issue of entitlement to a TDIU for additional development, denied service connection for disequilibrium, and denied a rating higher than 30 percent for PTSD.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2015 Joint Motion for Remand (JMR) filed by the parties, these issues were remanded back to the Board for further action consistent with the terms of the JMR.

In a March 2016 decision, the Board denied a rating higher than 30 percent for PTSD and remanded the issue of entitlement to service connection for disequilibrium and a TDIU for additional development.  In a subsequent October 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for benign paroxysmal positional vertigo, claimed as disequilibrium,  effective May 31, 2006; accordingly, that issue is no longer before the Board.  The TDIU claim has returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war. 

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

For the period prior to April 23, 2012, the Veteran does not meet the criteria for a TDIU pursuant to 38 C.F.R. § 4.16 (a), as he has a combined 40 percent rating.  However, where the Veteran does not meet the percentage requirements for TDIU, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of Compensation Service. Bowling v. Principi, 15 Vet. App. 1 (2001).  The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) indicated that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Therefore, a remand is necessary to allow the AOJ to submit the Veteran's claim to the Director of Compensation Service for a determination as to whether a TDIU should be awarded on an extraschedular basis.

For the period from April 23, 2012, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met because the Veteran had two or more disabilities with a combined rating of at least 70 percent with one disability rated at or above 40 percent (applying the bilateral factor to the service-connected lower extremity peripheral neuropathy and cold injury).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

According to the VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, submitted in April 2016, the Veteran stated that his service connected disabilities prevent him from securing or following a substantial gainful occupation and that he last worked in 1982.  In VA medical records dated in November 2008, the Veteran reported that he retired at age 57, but the records do not specifically indicate a reason for his retirement.  In a May 2011 VA psychiatric examination report, the Veteran reported that he worked part-time for a few years as a hall aide for his son-in-law's school and engaged in hobbies such as wood-working and gardening. 

A June 2014 VA Hypertension examination report indicates that the Veteran's hypertension does not impact his ability to work.  According to an August 2014 VA examination for cold injury residuals, the examiner noted that given the Veteran's symptoms, his cold injuries limit him to sedentary work although given his instability and falls which is at least partially due to his neuropathy, it would be difficult for him to work in any occupation.  It is unclear whether this examiner's conclusion was based on the Veteran's service-connected disabilities alone, or also the effects of nonservice-connected disabilities.  While a June 2014 VA Ear Conditions examination report reflects that the Veteran's ear and peripheral vestibular conditions limit jobs that require balance, the more recent April 2016 VA Ear Conditions examination report indicates that the Veteran's ear or peripheral conditions do not impact his ability to work.  

In this case, no medical professional has addressed the extent of functional impairment stemming from all service-connected disabilities, in combination.  VA's duty to assist includes obtaining a medical opinion that addresses this issue.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, the impact of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment on a schedular or extraschedular basis. 

The Board notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history. Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Furthermore, in determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a). 

According to the VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, submitted an April 2016, the Veteran indicated that he is receiving disability benefits from the Social Security Administration (SSA).  Since this other Federal Agency's determination and all associated records are seemingly relevant to this VA appeal, the Board must try and obtain this additional evidence before deciding this appeal. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, according to 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  On remand, the AOJ must also obtain all current VA medical records and any other private medical records the Veteran identifies.  See 38 C.F.R. § 3.159.  The most recent VA treatment records are dated in September 2016.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a copy of the SSA's favorable decision concerning the Veteran's claim for disability benefits from this other Federal Agency, also all medical and other records used to make the determination.  Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159 (c)(2) (2016).  So make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these records. 38 C.F.R. § 3.159 (e)(1).

2.  Obtain updated VA treatment records dated from September 2016 to present, and associate them with the record.

3.  Then arrange for appropriate VA examination(s) of the Veteran to ascertain the current severity of his service-connected disabilities.  The Veteran's record must be reviewed by the examiner in connection with the examination.  With respect to each disability, or the disabilities in combination, the examiner should: 

Discuss the functional limitations associated with the Veteran's service-connected physical and mental disabilities, particularly as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  The opinion must reflect consideration the Veteran's educational background and occupational experience.  The examiner should consider and discuss as necessary that the Veteran reported he completed high school and that he retired in 1982 from his factory job. 

The examiner must include rationale with all opinions.  The examiner is asked to consider and discuss as necessary the June 2014 and August 2014 VA opinions regarding the impact of the ear conditions and cold injury with peripheral neuropathy, respectively, on the Veteran's employability. 

4.  Refer this case to the Director of Compensation Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) for the period on appeal prior to April 23, 2012.  The entire record and a copy of this remand should be provided to, and reviewed by, the Director of Compensation Service.

5.  Then readjudicate the claim of entitlement to a TDIU rating, to include consideration of a TDIU rating on a schedular basis from April 23, 2012, and on an extraschedular basis prior to April 23, 2012, in light of this and all other additional evidence.  If the claim is denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) concerning this issue and give them opportunity to respond before returning the appeal to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




